Exhibit 10.6
 
Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Product Sales Contract



 
Contract No.:201005003
 
Date of Signing: 5/19/2010

Seller: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Buyer: Beijing LiSheng Sports Goods Market


Based on mutual consultations, the Parties have agreed on the following:


1. Order List
Item
Type
Quantity
Unit Price
Amount
Skateboard shoes
A15056
4392
82
    360,144.00
Skateboard shoes
A8608
4680
82
    383,760.00
Skateboard shoes
A8610
8712
82
    714,384.00
Skateboard shoes
A8613
2280
82
    186,960.00
Skateboard shoes
A8615
6348
82
    520,536.00
Skateboard shoes
A8622
4920
82
    403,440.00
Skateboard shoes
A9367
192
82
     15,744.00
Skateboard shoes
T88507
4560
80
    364,800.00
Skateboard shoes
Z9367
8472
80
    677,760.00
Hiking shoes
A9962
4068
100
    406,800.00
Hiking shoes
A9969
2976
85
    252,960.00
Hiking shoes
A9972
2148
82
    176,136.00
Retro-Skateboard shoes
A81003
2304
93
    214,272.00
Retro-Skateboard shoes
A81018
2112
94
    198,528.00
Retro-Skateboard shoes
A81020
1236
100
    123,600.00
Retro-Skateboard shoes
A81022
924
100
     92,400.00
Retro-Skateboard shoes
A81026
396
100
     39,600.00
Retro-Skateboard shoes
A82011
912
89
     81,168.00
Retro-Skateboard shoes
A82017
732
87
     63,684.00
Retro-Skateboard shoes
A86076
3516
82
    288,312.00
Retro-Skateboard shoes
A86106
2556
82
    209,592.00
Retro-Skateboard shoes
Z81003
2040
88
    179,520.00
Retro-Skateboard shoes
Z81007
1200
90
    108,000.00
Retro-Skateboard shoes
Z81018
1716
88
    151,008.00
Retro-Skateboard shoes
Z81019
912
95
     86,640.00
Retro-Skateboard shoes
Z81022
540
94
     50,760.00
Retro-Skateboard shoes
Z81026
192
98
     18,816.00
Retro-Skateboard shoes
Z86072
3228
80
    258,240.00
Retro-Skateboard shoes
Z86076
4416
80
    353,280.00
Retro-Running shoes
A86051
2160
94
    203,040.00
Retro-Running shoes
A86052
2832
85
    240,720.00

 
 
1

--------------------------------------------------------------------------------

 
 
Retro-Running shoes
A86139
1296
95
    123,120.00
Retro-Running shoes
A86151
780
98
     76,440.00
Retro-Running shoes
A86156
612
95
     58,140.00
Retro-Running shoes
A86160
432
94
     40,608.00
Retro-Running shoes
Z86051
4932
83
    409,356.00
Retro-Running shoes
Z86052
6528
83
    541,824.00
Retro-Running shoes
Z86139
1332
97
    129,204.00
Retro-Running shoes
Z86156
2760
93
    256,680.00
Retro-Running shoes
Z86160
1908
91
    173,628.00
Retro-Running shoes
Z86166
732
90
     65,880.00
Retro-Running shoes
A85003
180
90
     16,200.00
Retro-Running shoes
A85022
396
91
     36,036.00
Retro-Running shoes
A87002
168
82
     13,776.00
Retro-Running shoes
Z85003
1944
88
    171,072.00
Retro-Running shoes
Z85022
732
89
     65,148.00
Retro-Running shoes
Z87011
288
84
     24,192.00
Retro-Casual shoes
A86036
3132
104
    325,728.00
Retro-Casual shoes
A86038
5316
85
    451,860.00
Retro-Casual shoes
A86050
4500
90
    405,000.00
Retro-Casual shoes
A86060
3072
96
    294,912.00
Retro-Casual shoes
A86061
6600
86
    567,600.00
Retro-Casual shoes
A86063
3192
82
    261,744.00
Retro-Casual shoes
A86065
1068
95
    101,460.00
Retro-Casual shoes
A86068
6408
93
    595,944.00
Retro-Casual shoes
A86080
11748
104
  1,221,792.00
Retro-Casual shoes
A86081
816
104
     84,864.00
Retro-Casual shoes
A86085
3888
92
    357,696.00
Retro-Casual shoes
A86092
5280
89
    469,920.00
Retro-Casual shoes
A86099
7716
89
    686,724.00
Retro-Casual shoes
A86101
5532
78
    431,496.00
Retro-Casual shoes
A86105
4668
90
    420,120.00
Retro-Casual shoes
A86109
4212
68
    286,416.00
Retro-Casual shoes
A86111
3120
82
    255,840.00
Retro-Casual shoes
A86115
2256
82
    184,992.00
Retro-Casual shoes
A86120
3636
78
    283,608.00
Retro-Casual shoes
A86121
2508
112
    280,896.00
Retro-Casual shoes
A86125
7800
82
    639,600.00
Retro-Casual shoes
A86130
4284
86
    368,424.00
Retro-Casual shoes
A86133
3912
71
    277,752.00
Retro-Casual shoes
A86137
3960
95
    376,200.00
Retro-Casual shoes
A86181
3384
82
    277,488.00
Retro-Casual shoes
Z86023
4692
76
    356,592.00
Retro-Casual shoes
Z86065
576
96
     55,296.00

 
 
2

--------------------------------------------------------------------------------

 
 
Retro-Casual shoes
Z86078
1920
89
    170,880.00
Retro-Casual shoes
Z86080
4140
102
    422,280.00
Retro-Casual shoes
Z86105
6060
86
    521,160.00
Retro-Casual shoes
Z86117
10428
86
    896,808.00
Retro-Casual shoes
Z86120
8352
76
    634,752.00
Retro-Casual shoes
Z86121
540
109
     58,860.00
Retro-Casual shoes
Z86125
5244
80
    419,520.00
Retro-Casual shoes
Z86130
924
90
     83,160.00
Retro-Casual shoes
Z86133
5652
66
    373,032.00
Retro-Casual shoes
Z86181
384
91
     34,944.00
Cotton shoes
A90003
156
127
     19,812.00
Cotton shoes
A91302
624
115
     71,760.00
Cotton shoes
Z90002
600
107
     64,200.00
Cotton shoes
Z90003
144
124
     17,856.00
Cotton shoes
Z96300
1080
98
    105,840.00
Running shoes
A51326
1200
100
    120,000.00
Running shoes
A8953
3264
83
    270,912.00
Running shoes
S56313
912
85
     77,520.00
Running shoes
T8953
2136
81
    173,016.00
Running shoes
Z9299
4128
82
    338,496.00
Running shoes
A31310
1200
105
    126,000.00
Running shoes
A9550
2832
89
    252,048.00
Running shoes
S37330
1200
74
     88,800.00
Running shoes
T31315
216
102
     22,032.00
Running shoes
T88307
2544
80
    203,520.00
Running shoes
Z36326
1848
87
    160,776.00
Running shoes
Z9550
5484
86
    471,624.00
Casual shoes
A15013
2220
65
    144,300.00
Casual shoes
A22320
2400
60
    144,000.00
Casual shoes
A25020
2328
65
    151,320.00
Casual shoes
A88701
4596
78
    358,488.00
Casual shoes
A9663
672
69
     46,368.00
Casual shoes
A9672
3372
65
    219,180.00
Casual shoes
A9927
3780
76
    287,280.00
Casual shoes
S27331
132
61
      8,052.00
Casual shoes
T25326
972
63
     61,236.00
Casual shoes
Z23319
1068
76
     81,168.00
Casual shoes
Z9265
2328
80
    186,240.00
In Total
　
　
　
 27,833,112.00

 
 
3

--------------------------------------------------------------------------------

 
 
Note: The buyer shall make the payment according to the products actually
delivered.


2. Quality Requirement and Period for Objection: the quality requirement is
subject to the sample provided by the Seller. If the Buyer has objection to the
quality of the product, the Buyer shall notify the Seller within 7 days after
receipt of the product. The Seller shall not bear any liability if the Buyer
does not notify the objection within 7 days.


3. Time, Place and Method of Delivery: deliver the product in batches according
to the Buyer’s notifications within one(1) year, to the Buyer’s warehouse.


4. Method and Cost of Transportation: the Seller arranges road transportation on
behalf of the Buyer. The Buyer shall bear all transportation cost.


5. Method and Schedule of Payment: the Seller shall make the payment within 60
days after the Seller accepts each batch of product without any pre-condition.


6. Performance Place of the Contract: the Seller’s location


7. Breach of Contract: if the Buyer fails to make the payment on time, the Buyer
shall bear the liability to the Seller according to relevant laws.


8. Dispute Settlement: in the event there is any dispute relating to this
Agreement, the Parties may settle it by consultations. If fails, any of the
Parties may file a law suit with the people’s court.


9. There are two counterparts of this Agreement. Each of the Parties holds one.
This Agreement shall take effect upon execution.


10. Particular Provision: if the Buyer’s sales of product hereunder exceed RMB9
million within one (1) year, the Seller shall award the Buyer 3% of the Buyer’s
total yearly sales, in cash or by writing-down the same amount from the
accounting receivable at the end of the year.




Seller
Buyer
/s/ Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
Company Name: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd.
/s/ Beijing LiSheng Sports Goods Market
Company Name: Beijing LiSheng Sports Goods Market
Adress:
Adress:
Legal Representative:
Legal Representative:
Agent:
Agent:
Tel:
Tel:
Bank Name:
Bank Name:
Bank Account:
Bank Account:
Post Code:
Post Code:




4

--------------------------------------------------------------------------------